     6:19-cv-00302-JFH-SPS Document 126 Filed in ED/OK on 09/29/20 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

JAMES EZELL, III,                               )
                                                )
                              Plaintiff,        )
                                                )
v.                                              )           No. CIV 19-302-JFH-SPS
                                                )
DAMON HININGER, et al.,                         )
                                                )
                              Defendants.       )

                                   OPINION AND ORDER

         On September 9, 2019, Plaintiff, a pro se state prisoner, filed a civil rights complaint

pursuant to 42 U.S.C. § 1983 (Dkt. No. 1). He alleged his constitutional rights were

violated while he was incarcerated at Davis Correctional Facility (“DCF”), a private prison

in Holdenville, Oklahoma. On December 18, 2019, Plaintiff filed an amended complaint,

naming 23 defendants, including Correctional Officers Mr. Vance (“Vance”) and Mr.

Adkins (“Adkins”) (Dkt. No. 56). All the defendants except Vance and Adkins were

served.

         On June 1, 2020, the Court entered an Order directing Plaintiff to show cause why

Defendants Vance and Adkins should not be dismissed from this action for Plaintiff’s

failure to serve them within 90 days after filing the complaint, pursuant to Fed. R. Civ. P.

4(m) (Dkt. No. 101). Plaintiff filed a response on June 12, 2020, alleging these defendants

“fled” Davis Correctional Facility when the other defendants were served (Dkt. No. 105).

He further asserted he had been denied access to the courts, and he had received a



                                                1
  6:19-cv-00302-JFH-SPS Document 126 Filed in ED/OK on 09/29/20 Page 2 of 3




retaliatory misconduct. Id. He did not, however, explain how this denial prevented him

from serving Defendants Vance and Adkins. Nonetheless, the Court found that Plaintiff

had shown cause for his failure to serve Defendants Vance and Adkins. (Dkt. No. 110).

       In an attempt to locate and serve Defendants Vance and Adkins, on July 17, 2020,

the United States Marshals Service was directed to obtain the last known addresses for

Defendants Vance and Adkins (Dkt. No. 111). Service then was attempted on these two

defendants at their last known addresses (Dkt. Nos. 114, 115).            According to the

unexecuted summonses, Vance’s summons was not accepted by the addressee (Dkt. No.

120), and Adkins could not be located (Dkt. No. 119).

       Although service is ultimately Plaintiff’s responsibility, the record shows he has

made no additional attempts to serve these defendants. Further, the fact that the Marshals

Service has been unable to effect service on Defendants Vance and Adkins does not amount

to “good cause” for purposes of Fed. R. Civ. P. 4(m). See Fields v. Okla. State Penitentiary,

511 F.3d 1109, 1113 (10th Cir. 2007). While Plaintiff is entitled to service assistance from

the Marshals Service, it is his responsibility to provide the Marshals Service with the

information required to locate and serve each defendant. Id. After careful review, the Court

finds that dismissal of Defendants Vance and Adkins is proper, because Plaintiff has failed

to show good cause for his failure to serve them pursuant to Fed. R. Civ. P. 4(m).

       THEREFORE, Defendant Vance and Defendant Adkins are DISMISSED

WITHOUT PREJUDICE from this action.




                                             2
6:19-cv-00302-JFH-SPS Document 126 Filed in ED/OK on 09/29/20 Page 3 of 3




    IT IS SO ORDERED this 29th day of September, 2020.



                                         _______________________________
                                         JOHN F. HEIL, III
                                         UNITED STATES DISTRICT JUDGE




                                     3
